Citation Nr: 0616903	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran was scheduled to testify before a Veterans Law 
Judge via videoconferencing technology in November 2004.  He 
did not appear for the hearing and has not requested that the 
hearing be rescheduled.

In January 2005, the Board decided some of the issues on 
appeal and remanded the issues appearing on the title page of 
this decision.  They have since been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  Hypertension was not present within one year of the 
veteran's discharge from service and was not caused or 
chronically worsened by the veteran's service-connected 
diabetes. 

2.  Major depressive disorder was not present within one year 
of the veteran's discharge from service and was not caused or 
chronically worsened by the veteran's service-connected 
diabetes. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may 
not presumed, and it is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  Major depressive disorder was not incurred in or 
aggravated by active duty, its incurrence or aggravation 
during such service may not presumed, and it is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a major 
depressive disorder and hypertension, as secondary to his 
service connected diabetes.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in letters 
mailed May 2003 and February 2005, after its initial 
adjudication of the claims.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's hypertension 
and major depressive disorder.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence. 

Efforts were made by the RO to obtain the veteran's service 
medical records, apparently to no avail.  The veteran was 
able to provide copies of the service medical records in his 
possession; however, it is not known whether they are 
complete.  In light of the potential absence of some portion 
of the service medical records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes 
however that, as the veteran's sole contention with respect 
to these issues is that they were caused on a secondary basis 
by his service connected diabetes, the absence of the 
veteran's service medical records is not a significant 
impediment to the Board's evaluation of these claims.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis or hypertension to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal suggest that 
he had hypertension or major depressive disorder within one 
year of his discharge from service.  Indeed, there is no 
post-service medical evidence of either disorder until almost 
thirty years after the veteran's discharge from service.  
Therefore, the Board's discussion will focus on the veteran's 
sole stated contention, that his hypertension and depression 
were caused by his service connected diabetes.  

While it is uncontested that the veteran currently has 
hypertension and major depressive disorder, and that service 
connection is in effect for diabetes, there is no opinion 
purporting to link the current diagnoses of hypertension and 
major depressive disorder to the service-connected diabetes.  
A July 1998 psychiatric evaluation included a rule-out 
diagnosis of mood disorder influenced by diabetes, however, 
there was no further elaboration or confirmation of the 
diagnosis.  It is therefore deemed to be inconclusive.  
Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996)

A March 2005 VA mental disorders examiner stated that 
diabetes and hypertension can conceivably engender depressive 
symptoms, but that depression is a usual hallmark of 
secondary symptoms relating to PTSD.  While the examiner 
stated that he was unable to establish all of the criteria 
for PTSD during his interview, due to time constraints, he 
conceded that other examiners had established the necessary 
criteria, and he ultimately conceded a "presumption" of 
PTSD based on prior diagnoses, prescribed medications and the 
veteran's military records.  He confirmed this diagnosis in 
an August 2005 addendum.  He noted that other practitioners 
had discussed the possibility that the veteran's depression 
derived from exogenous events such as pain, multiple 
diagnoses and family/economic factors.  He agreed that this 
was possible, but not necessarily probable.  He concluded 
that it was at least as likely as not that the veteran's 
depressive symptoms were due to PTSD.  

The Board notes that service connection for PTSD has been 
denied, and that issue is not before the Board.

While the VA mental disorders examiner found that a 
relationship between depression and diabetes was "possible" 
or "conceivable" such an opinion is inherently 
inconclusive.  Medical evidence which merely indicates that a 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.

A March 2005 VA diabetes examiner stated the opinion that 
hypertension should not be considered secondary to diabetes.  
He reasoned that diabetes did not precede the onset of 
hypertension in this case, and there is no reason to conclude 
that it has caused an increase in the severity of the 
condition.  

The veteran clearly believes that his depression and 
hypertension are related to his service connected diabetes; 
however, his statements are not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and service connection 
for major depressive disorder and hypertension is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for major depressive disorder is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


